Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 37-49 & 57 in the reply filed on 09 August 2021 is acknowledged.  Claims 50-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 July 2018 & 30 November 2020 have been considered by the examiner.

Claim Objections
Claim 45 is objected to because of the following informalities: Change “shirt” to –short--.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-49 & 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 37 and others, “rotatable inductor rotor” (line 5) and “rotatable induction rotor” (line 9) are inconsistent.  Presumably, this refers to the same part, i.e., either a rotatable inductor rotor or a rotatable induction rotor.
	In claim 38, “the one or more passages are formed by a plurality of channels arranged in the rotatable induction rotor” is indefinite because it is not clear how this further limits the “one or more passages inside the rotatable induction rotor between the inductor rotor front plate and the inductor rotor back plate and arranged for allowing the passage of ambient fluid from the central opening radially outward to cool the inductor rotor front plate” recited in claim 37.  In other words, it is not clear how “channels” differs from “passages”.
	In claim 39, “for instance pins” is indefinite.  
	In claims 40-42, 44-45 & 47-49 “the channels” lacks antecedent basis.  
	In claim 42, the alternative “vanes or pins” formulation renders subsequent “and/or” recitations “….and/or wherein the vanes are formed by the end portions of the walls formed between neighbouring channels and/or are formed by separate elements” indefinite in scope. 
inside the rotatable induction rotor between the inductor rotor front plate and the inductor rotor back plate…[are] arranged for allowing the passage of ambient fluid from the central opening radially outward to cool the inductor rotor front plate” per claim 37, then it is unclear how the channels “allow cooling air to flow along a surface of the inductor rotor back plate [or] inductor rotor front plate”, i.e., just one of the inductor rotor back plate and/or inductor rotor front plate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-48 & 57 are rejected under 35 U.S.C. 103 as being obvious over Lalesse et al. (WO 2015/076673)1 in view of Estaque et al. (US 5,279,396)2.
Regarding claim 37, Lalesse teaches a magnetic coupling assembly 1 for coupling of a first rotary (input/drive) shaft 4 and a second rotary (output) shaft 5, comprising: 
a first rotary (motor side) hub 13 connectable to the first shaft 4; 

at least one rotatable inductor rotor 21, 22 arranged to co-rotate with the rotation of the first rotary hub; 
at least one rotatable magnet rotor 11 comprising a set of permanent magnets 12, the magnet rotor connected to the second rotary hub 27 and arranged to co-rotate with the rotation of the second rotary hub (p.5:20-24), 
wherein the at least one rotatable induction rotor 21,22 and the at least one rotatable magnet rotor 11 are arranged to transfer torque between the at least one magnet rotor and the at least one inductor rotor (p.1:24-27); 
wherein at least one rotatable induction rotor 21,22 comprises a central opening 98 (Figs.3B&7) and further comprises:
an inductor rotor front plate (ring) 24, 25 facing the magnet rotor 11 and comprised of a non-magnetic electrically conductive material (copper, aluminum, brass; p.6:19-21; Figs.1-2&7);
an inductor rotor back plate (backer) 22, 26 connected to the back side of the inductor rotor front plate and comprised of magnetic material (iron or steel; p.6:19-21; Figs.1-2&7).

    PNG
    media_image1.png
    439
    585
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    468
    583
    media_image2.png
    Greyscale


But, Estaque teaches a rotor for an electromagnetic brake including a rotatable inductor rotor comprising a front plate (disc) 2 and a back plate (flange) 11 and one or more passages (gaps/channels/tortuous paths) 93/12 inside the rotatable induction rotor between the inductor rotor front plate 2 and the inductor rotor back plate 11 and arranged for allowing the passage of ambient fluid from the central opening radially outward to cool the inductor rotor front plate (zigzag path ‘f’ denotes cooling air flow; c.4:41-50; c.5:42-49; Figs.1-2). This improves heat exchange and cooling (c.5:45-48; c.6:52-57).

    PNG
    media_image3.png
    468
    838
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Lalesse with one or more passages inside the rotatable induction rotor between the inductor rotor front plate and the inductor rotor back plate and arranged for allowing the passage of ambient fluid from the 
Regarding claim 38, in Estaque the one or more passages (gaps/channels/tortuous paths) 93/12 are formed by a plurality of channels arranged in the rotatable induction rotor (Figs.1-2).  
	Regarding claim 39, in Estaque the inductor rotor comprises a plurality of connecting elements (fins/inserts) 9/13, between the inductor rotor front plate 2 and inductor rotor back plate 11 or integrally formed with the inductor rotor front plate and/or the inductor rotor back plate, wherein the one or more passages (gaps/channels/tortuous paths) 93/12 are formed by the space between the plurality of connecting elements, for instance pins (Figs.1-2).3 Atty. Docket No. 1865.00038  
Regarding claim 40, in Estaque the channels (gaps/channels/tortuous paths) 93/12 are tubular enclosed channels having an entrance opening for receiving relatively cool air and an exit opening for discharging relatively warm air (Fig.2).  
Regarding claim 41, in Estaque the circumferential inner side of the inductor rotor arranged around the central opening is configured to suck ambient air into the channels (gaps/channels/tortuous paths) 93/12 in the induction rotor and force the air to flow through the channels when the induction rotor is rotating (zigzag path ‘f’ denotes cooling air flow; Fig.1).  
	Regarding claim 42, in Estaque the at least one inductor rotor comprises multiple vanes or pins (fins/inserts) 9/13 arranged along the circumferential inner side of the induction rotor, the vanes or pins being configured to induce a local low pressure in the opening when the inductor rotor is rotating (zigzag path ‘f’ denotes cooling air flow; Fig.1), wherein the vanes or pins extend in a generally radial direction, and/or wherein the vanes are formed by the end portions of the walls formed between neighbouring channels and/or are formed by separate elements, 
	Regarding claim 43, in Lalesse the central opening 98 is an annular opening between the circumferential inner side (not numbered) of the induction rotor 21, 22 and the outer surface of the first rotary hub 13 (Figs.3B&7).  
Regarding claim 44, in Estaque entrance openings (not numbered) of the channels (gaps/channels/ tortuous paths) 93/12 are radial entrance openings situated along the circumferential inner side of the induction rotor front plate and/or the exit openings (not numbered) are radial exit openings situated in the circumferential outer side of the induction rotor front plate (Fig.1).
Regarding claim 45, in Estaque the channels (gaps/channels/ tortuous paths) 93/12 are formed by a plurality of4 Atty. Docket No. 1865.00038short walls parts or pins (fins/inserts) 9/13 placed one after the other, the sh[o]rt wall parts or pins being arranged between the inductor rotor front plate 2 and inductor rotor back plate 11 or integrally formed with the inductor rotor front plate 2 and/or the inductor rotor back plate 11 (c.5:49-c.6:2; Fig.1).  
Regarding claim 46, in Lalesse the non-magnetic electrically conductive material of the inductor rotor 21, 22 is copper, aluminium or brass and wherein the magnetic material (backer) 22, 26 of the inductor rotor 11 is iron or steel (p.6:19-21).  
Regarding claim 47, in Estaque the at least one inductor rotor comprises a circumferential chamber in which multiple radial vanes (fins/inserts) 9/13 are arranged for inducing a fluid flow through the central opening and guiding the induced fluid flow through the channels in the inductor rotor (zigzag path ‘f’ denotes cooling air flow; Fig.1).  
3/12 in the inductor rotor have curved shapes to provide one or more curved trajectories for the passage of fluid from the central opening radially outward back to the environment (Fig.1).  
Regarding claim 57, in the combination, Estaque’s channels (gaps/channels/tortuous paths) 93/12 in the inductor rotor are shaped to allow cooling air to flow along a surface of the inductor rotor back plate and/or inductor rotor front plate of Lalesse.
Claims 37-49 & 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lalesse in view of Gavin (US 7,066,306).
As noted in the preceding section, Lalesse teaches all the features of claim 37 except for “one or more passages inside the rotatable induction rotor between the inductor rotor front plate [24, 25] and the inductor rotor back plate [22, 26] and arranged for allowing the passage of ambient fluid from the central opening radially outward to cool the inductor rotor front plate.”
But, Gavin teaches a self-ventilating disc brake rotor comprising a front plate (inboard band/disc) and a back plate (outboard band/disc) and one or more passages (air flow channels) 12 inside the rotatable rotor between the rotor front plate and the rotor back plate and arranged for allowing the passage of ambient fluid from the central opening radially outward to cool the rotor front plate (note arrows in Fig.5 denoting air flow in different directions though channels; abstract; c.4:10-30). Thus, heat is dissipated from surrounding regions of the plates (discs) and cooling air is allowed to pass through the air flow channels equally in either direction of rotation (c.2:9-18; c.2:48-52; c.5:15-28).  

    PNG
    media_image4.png
    578
    530
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Lalesse with one or more passages inside the rotatable induction rotor between the inductor rotor front plate and the inductor rotor back plate and arranged for allowing the passage of ambient fluid from the central opening radially outward to cool the inductor rotor front plate since Gavin teaches passages in the rotor would have been desirable to dissipate heat from surrounding regions of the plates and allow cooling air to pass equally in either direction of rotation.  
Regarding claim 38, in Gavin the one or more passages (air flow channels) 12 are formed by a plurality of channels 12 arranged in the rotatable induction rotor (Figs.4-5).  
	Regarding claim 39, in Gavin the inductor rotor comprises a plurality of connecting elements (pillars) 11/13/14, between the inductor rotor front plate 2 and inductor rotor back plate 11 or integrally formed with the inductor rotor front plate and/or the inductor rotor back plate, wherein the one or more passages (channels) 12 are formed by the space between the plurality of connecting elements, for instance pins (Figs.4-5).3 Atty. Docket No. 1865.00038  

Regarding claim 41, in Gavin the circumferential inner side of the inductor rotor arranged around the central opening is configured to suck ambient air into the channels 12 in the induction rotor and force the air to flow through the channels when the induction rotor is rotating (arrows in Fig.5 denote air flow in channels 12).  
	Regarding claim 42, in Gavin the at least one inductor rotor comprises multiple vanes or pins (pillars) 11/13/14 arranged along the circumferential inner side of the induction rotor, the vanes or pins being configured to induce a local low pressure in the opening when the inductor rotor is rotating (arrows in Fig.5 denote air flow in channels 12), wherein the vanes or pins extend in a generally radial direction, and/or wherein the vanes are formed by the end portions of the walls formed between neighbouring channels and/or are formed by separate elements, arranged along the circumferential inner surface of the induction rotor and aligned with the entrance openings of the channels in the induction rotor (Fig.5).  
	Regarding claim 43, in Lalesse the central opening 98 is an annular opening between the circumferential inner side (not numbered) of the induction rotor 21, 22 and the outer surface of the first rotary hub 13 (Figs.3B&7).  
Regarding claim 44, in Gavin entrance openings (not numbered) of the channels 12 are radial entrance openings situated along the circumferential inner side of the induction rotor front plate and/or the exit openings (not numbered) are radial exit openings situated in the circumferential outer side of the rotor front plate (Figs.4-5).

Regarding claim 46, in Lalesse the non-magnetic electrically conductive material of the inductor rotor 21, 22 is copper, aluminium or brass and wherein the magnetic material (backer) 22, 26 of the inductor rotor 11 is iron or steel (p.6:19-21).  
Regarding claim 47, in Gavin the at least one rotor comprises a circumferential chamber in which multiple radial vanes (pillars) 11/13/14 are arranged for inducing a fluid flow through the central opening and guiding the induced fluid flow through the channels 12 in the inductor rotor (arrows in Fig.5 denote air flow in channels 12).  
Regarding claim 48, in Gavin the channels 12 in the rotor have curved shapes to provide one or more curved trajectories for the passage of fluid from the central opening radially outward back to the environment (arrows in Fig.5 denote air flow in channels 12).  
Regarding claim 49, in Gavin the channels 12 in the inductor rotor comprise a first set of channels curved in a first direction to provide a passage of cooling fluid when the inductor rotor is rotating in a first rotational direction and a second set of channels curved in a second direction opposite the first direction to provide a passage of cooling fluid when the inductor rotor is rotating in a second rotational direction, opposite the first rotational direction (cooling air is allowed to pass through the air flow channels 12 equally in either direction of rotation; c.2:15-18; 
note arrows in Fig.5).  
.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


 

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the 25 July 2018 IDS.
        2 US equivalent of EP 0485283 cited in the 25 July IDS.